 



Exhibit 10.34
Emro Marketing Company
Deferred Compensation Plan
Article I

I.   Purpose

This Plan is an unfunded deferred compensation arrangement for a select group of
management or highly compensated personnel. Such personnel will be permitted to
elect to defer receipt of a percentage of their gross pay as hereinafter
defined.
Article II

II.   Eligibility

Select employees of Emro Marketing Company (including its subsidiaries Emro
Propane Company and the Bosart Company) (“Company”) who serve in a management
capacity with the Company or who are highly compensated shall be eligible to
receive an offer of participation in the Plan. Solely for purposes of this Plan,
individuals who have accepted employment with the Company but have not yet
commenced active employment will be deemed to be employees of the Company. The
Officers Compensation Committee shall have the sole discretion to determine
whether or not a given employee is serving in a management capacity or is highly
compensated for purposes of this Plan. The Officers Compensation Committee of
the Company shall also have the sole discretion, but no obligation, to make an
offer of participation under this Plan to an individual who is eligible to
receive an offer. Every individual who is entitled to receive benefits under
this Plan by reason of their acceptance of an offer to participate shall be
known as a Participant. Every individual who is entitled to receive benefits
under this Plan by reason of another individual’s death shall be known as a
Beneficiary. The Beneficiary of a Participant under this Plan shall be such
Beneficiary as may be provided under Article VII, Section C, of this Plan.
Revised Effective 1/1/97
Page 1

 



--------------------------------------------------------------------------------



 



In the event that a Participant ceases to meet the eligibility requirements for
receiving an offer of participation in the Plan, the Officers Compensation
Committee shall withdraw its offer of participation to the Participant effective
on the first day of the month immediately following the date on which it is
determined that the Participant has ceased to meet the eligibility requirements.
Article III

III.   Deferral Election

Prior to January 1 of each year, each Participant may make an irrevocable
written election to defer a specific whole percentage, not exceeding 15%, of
gross pay, as defined below, earned during that year. With respect to the year
during which the Deferred Compensation Plan becomes effective, each eligible
employee who has received an offer to participate in the Plan may make an
irrevocable written election to defer a specific whole percentage, not exceeding
15%, of gross pay earned during the balance of that year. However, such election
must be made within 30 days following the effective date of the Plan and will be
effective with respect to gross pay earned after the last day of the month
during which the deferral election is made.
In order to participate in the first year in which an employee receives an offer
to participate in the Plan, he or she must make an irrevocable written election,
within 30 days after the date of the offer, to defer a specific whole
percentage, not exceeding 15%, of gross pay he or she earns during the balance
of the year. However, such election will be effective with respect to gross pay
earned after the last day of the month during which the deferral election is
made.
In the case of any Participant who is receiving a miscellaneous benefit
adjustment and a related tax allowance, any monies deferred by such Participant
shall be deemed to first come from such adjustment, then from such allowance,
and then from all other components of the individual’s gross pay.
Each election shall be filed with the Officers Compensation Committee. Any
amounts deferred under an election will be deemed to bear interest from the
first day of the month following the date of
Revised Effective 1/1/97
Page 2

 



--------------------------------------------------------------------------------



 



deferral to the date of payment. Such interest will be added to the balance owed
to the Participant or Beneficiary as of the first day of the following month.
The balance owed to any Participant or Beneficiary will include any amount
deferred (and the interest accrued on such deferrals), but unpaid, under the
former Bosart Company Deferred Compensation Plan or the former Emro Propane
Company Deferred Compensation Plan.
For interest credited on or before July 1, 1993, such interest was computed on
the balance owed to the Participant on the last day of the immediately preceding
month at a rate equal to the three-year U.S. Treasury rate (“Treasury note
yield”) on the first business day of the applicable three-month period beginning
either January 1, April 1, July 1, or October 1, plus 0.5%.
For interest credited after July 1, 1993, but before January 1, 1997, such
interest will be computed on the balance owed to the Participant on the last day
of the immediately preceding month at a rate equal to the ten-year U.S. Treasury
note yield (“Treasury note yield”) as published in the Wall Street Journal on
the first business day of the applicable three-month period beginning either
January 1, April 1, July 1, or October 1, plus 1%.
For interest credited after January 1, 1997, such interest will be computed on
the balance owed to the Participant on the last day of the immediately preceding
month at a rate equal to the average Prime Rate of the 30 largest banks, as
published in the Wall Street Journal on the first business day of the applicable
three-month period beginning either January 1, April 1, July 1, or October 1. In
the event of the discontinuance of the Treasury note yield for any reason,
interest will be credited at a similar rate as chosen by the Company.
Revised Effective 1/1/97
Page 3

 



--------------------------------------------------------------------------------



 



Gross pay generally means the basic compensation paid to an employee by the
Company and includes bonuses, miscellaneous benefit adjustments and any related
tax allowance, military pay and commissions; however, bonuses paid after a
Participant terminates, other tax allowances, suggestion awards, travel pay,
relocation allowances, moving expense reimbursements, or similar special
payments will be excluded.
Article IV

IV.   Payment

Payment of benefits under this Plan shall be made either upon the Participant’s
termination of employment from the Company or upon the Participant’s termination
of employment from the controlled group as defined in Article VII(B), in a
single sum payment or in such other form as may be approved by the Plan
Administrator prior to the Participant’s termination of employment with the
Company. Termination of employment shall include but not be limited to transfer,
resignation or retirement from the Company, disability (as defined in section
72(m) (7) of the Internal Revenue Code), or death. The balance of any benefit
under this Plan not paid at the employee’s termination of employment shall
accrue interest at the rate provided under Article III of this Deferred
Compensation Plan until the entire balance has been paid.
Upon the death of a Participant before the payment of the entire balance of the
Participant’s benefit under this Plan, such remaining benefit shall be payable
to the Participant’s Beneficiary, as designated pursuant to Article VII(C), in
full on or before the first day of the third month following the date of the
Participant’s death.
The Plan Administrator has the sole discretion to approve a payment of all or a
part of a Participant’s benefits under the Plan prior to the Participant’s
termination of employment for a financial emergency. The Plan Administrator may
also approve a payment of all or a part of the benefits payable to a Beneficiary
under the Plan for a financial emergency. A financial emergency is defined as an
unanticipated emergency that is caused by an event beyond the control of the
Participant or Beneficiary and that would result in severe financial hardship to
the individual if the early payment were not permitted. All such payments will
be limited to the amount necessary to satisfy the
Revised Effective 1/1/97
Page 4

 



--------------------------------------------------------------------------------



 



financial emergency.
All payments of deferred compensation and the interest thereon shall be made in
cash from the general funds of the Company and no special or separate fund shall
be established and no other segregation of assets shall be made to assure the
payment of any deferred compensation. To the extent that any person acquires a
right to receive payments from the Company under this Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company.
Article V

V.   Administration of Deferred Compensation Plan

The Company has delegated its administrative authority hereunder to the person
that it designates as the Plan Administrator. The Plan Administrator shall have
authority to control and manage the operation and administration of the Deferred
Compensation Plan, including all rights and powers necessary or convenient to
the carrying out of its functions hereunder.
Article VI

VI.   Amendment or Termination

        A. Amendments and Termination
The Company in its sole discretion and through its Board of Directors may amend
or terminate this Plan at any time, but in no event shall such amendment or
termination adversely affect the benefits accrued to the Participants or
Beneficiaries hereunder prior to the effective date of such amendment or
termination. Amendments may be made prospectively or retroactively.

     B.   Notice of Amendment or Termination

The Plan Administrator shall notify Participants or Beneficiaries of any
amendment affecting their benefits under the Plan or terminating the Plan within
a reasonable time after such action.
Revised Effective 1/1/97
Page 5

 



--------------------------------------------------------------------------------



 



Article VII

VII.   Miscellaneous

  A.   No Guarantee of Employment, etc.

Neither the creation of the Deferred Compensation Plan nor anything contained
herein shall be construed as giving any Participant hereunder or other employees
of the Company any right to remain in the employ of the Company.

  B.   Rights of Participants and Beneficiaries

Payment of benefits hereunder to Participants or Beneficiaries shall be made
only to them and upon their personal receipts or endorsements, and there shall
be no interest in any benefits to be paid prospectively. Benefits hereunder or
the expectation of such benefits shall not be assignable by operation of law or
otherwise, or be subject in any manner to anticipation, alienation, sale,
transfer, pledge, encumbrance, or to reduction for the debts or defaults of such
Participants or Beneficiaries whether to the Company or to others. However, this
Section B shall not apply to portions of benefits applied at the direction of
the person eligible to receive such benefits to the premiums on post-retirement
life or health insurance provided under any Company program sponsored by a
member of the controlled group, or to the withholding of taxes.
“Controlled group” means USX Corporation (USX) and any other corporation, trust
or estate, or partnership in which USX owns, either directly or indirectly, at
least 80% of either the voting stock, the total value of shares of all classes
of stock, the actuarial interest, the profits interest or capital interest.
In the case of mental incompetency of any person eligible to receive payment(s)
under the Plan, payments shall be made to the person or institution satisfying
the Company as to his, her or its right to receive payments for such eligible
person.
Revised Effective 1/1/97
Page 6

 



--------------------------------------------------------------------------------



 



  C.   Designation of Beneficiary

Subject to any designation guidelines established by the Plan Administrator,
each Participant shall have the right at any time to designate, or to rescind or
change such designation of, a primary and a contingent Beneficiary to receive
benefits payable in the event of the Participant’s death. Such designation, or
rescission or change of designation, shall be made in writing and shall be filed
with the Plan Administrator. The designation shall be effective as of the date
filed with the Plan Administrator and shall be controlling over any disposition
by will or otherwise. In the event that a Participant fails to so designate any
Beneficiary, or in the event there shall be no Beneficiary so designated by such
Participant living at the time of such Participant’s death, then and in either
of said events, any such benefits shall be paid out in lump sum form to the
person or persons comprising the first surviving class of the following classes:
1. The Participant’s surviving spouse.
2. The Participant’s surviving children.
3. The Participant’s surviving parents.
4. The Participant’s surviving brothers and sisters.
5. The executor or administrator of the Participant’s estate.

  D.   No Requirement to Fund

No provisions in this Plan, either directly or indirectly, shall be construed to
require the Company to reserve, or otherwise set aside, funds for the payment of
benefits hereunder.

  E.   Controlling Law

To the extent not preempted by the laws of the United States of America, the
laws of the State of Ohio shall be the controlling state law in all matters
relating to this Plan and shall apply.
Revised Effective 1/1/97
Page 7

 



--------------------------------------------------------------------------------



 



  F.   Severability

If any provisions of the Deferred Compensation Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts of the Deferred Compensation Plan, but this Plan shall be
construed and enforced as if said illegal or invalid provision had never been
included herein.
Revised Effective 1/1/97
Page 8

 